Citation Nr: 1605711	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the Board in July 2010.  The transcript of that hearing has been associated with the record.  

The case was originally remanded by the Board in July 2011, July 2012, and April 2013 for additional development.  The Board denied the claim in December 2013.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The December 2013 decision was vacated and remanded to the Board by the Court in a November 2014 Order based on an October 2014 Joint Motion for Remand (JMR).  Based on the Court decision, the case was remanded by the Board again in March 2015 and September 2015.  The requirements of the JMR and the Board's remand directives have not been complied with in the subsequent development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has a disability manifested by memory loss, a speech disorder, or other cognitive deficiencies.  In the JMR, the parties found fault with the September 2013 medical opinion, noting that it was inadequate because the examiner provided inconsistent statements when explaining the rationale in support of the opinion.  These inconsistencies include stating that the Veteran did not have a disability and then stating that the Veteran's disability was caused by a separate and unrelated disability.  If the Veteran does not have a diagnosed disability manifested by memory loss, a speech disorder, or other cognitive deficiency, then the examiner would not have a disability to relate to his diagnosed history of stroke, transient ischemic attacks (TIAs), or other neurological problems.  The Board remanded the issue again in September 2015 to allow the examiner to correct this inconsistency and clarify his statements, but the examiner again noted that the Veteran's symptoms were psychological and somatic.  He then noted that his memory and cognitive problems were directly attributable to his unfortunate TIA and lacunar infarct.  As the examiner's opinion remains conflicted, the Board finds that a new examination with a new examiner is warranted.  

The Board also notes that the Veteran has asserted his TIAs are also causally related to his use of Gabapentin.  As the Veteran has asserted this causal link and the issue must be remanded for an additional VA examination, the examiner should also address this contention in his findings.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address his claims of memory loss, speech disorder, and cognitive deficiencies.  The examiner should determine if the Veteran has a diagnosis, whether psychiatric or physical, as the underlying cause of his complaints.  If the Veteran does have a diagnosed disability or if a disability was appropriately diagnosed during the course of the appeal based on the available records, the VA examiner should address the following:

a.)  Whether the Veteran's diagnosed disability manifested by memory loss, a speech disorder, or other cognitive deficiencies is causally or etiologically attributed to VA's prescription of Gabapentin or other documented prescribed medication.  The examiner should specifically address the Veteran's allergic reaction in April 2003. 

b.)  If the examiner finds that the Veteran's current disability manifested by memory loss, a speech disorder, or other cognitive deficiencies is causally related to VA treatment, the examiner should then determine whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to carelessness, negligence, lack of proper skill, or error in judgment.  

c.)  If the examiner finds that the Veteran's current disability manifested by memory loss, a speech disorder, or other cognitive deficiencies is causally related to VA treatment, the examiner should determine whether the additional disability was a reasonably foreseeable result or complication of VA care or treatment.  

d.)  Whether the Veteran's diagnosed TIAs are causally or etiologically attributed to VA's prescription of Gabapentin or other documented prescribed medication.  The examiner should again specifically address the Veteran's allergic reaction in April 2003. 

e.)  If the examiner finds that the Veteran's history of TIAs is causally related to VA treatment, the examiner should then determine whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to carelessness, negligence, lack of proper skill, or error in judgment.  

f.)  If the examiner finds that the Veteran's history of TIAs is causally related to VA treatment, the examiner should determine whether the additional disability was a reasonably foreseeable result or complication of VA care or treatment.

2.  After completion of the above and any other development necessary, the RO should review the expanded record and determine if the Veteran is entitled to compensation under 38 U.S.C.A. § 1151.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




